Case 1:11-cv-00564-BMC Document 243 Filed 09/18/19 Page 1 of 1 PageID #: 22267



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DPWN HOLDINGS (USA), INC.
                                                   Case No.: 1:11-cv-00564 (BMC)

                         Plaintiff,
                                                    NOTICE OF VOLUNTARY DISMISSAL
v.                                                   WITH PREJUDICE PURSUANT TO
                                                           FRCP 41(a)(1)(A)(ii)
UNITED AIR LINES, INC. d/b/a UNITED
AIRLINES; UNITED CONTINENTAL
HOLDINGS, INC. f/k/a UAL CORP.

                         Defendants.



       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff DPWN Holdings (USA),

Inc., by and through its counsel, seeks to voluntarily dismiss WITH PREJUDICE all claims

asserted by Plaintiff in the above-captioned matter. Defendants United Air Lines, Inc. and United

Continental Holdings, Inc. hereby stipulate to Plaintiff’s voluntary dismissal with prejudice

pursuant to Rule 41(a)(1)(A)(ii). Each party shall bear its own costs and attorney’s fees.


 Dated: New York, New York                         Respectfully submitted,
        September 18, 2019

 /s/ Garret G. Rasmussen                           /s/ Atif Khawaja
 Garret G. Rasmussen                               Atif Khawaja, P.C.
 Antony P. Kim                                     Robert Allen
 J. Peter Coll                                     Rachel Fritzler
 Jonathan A. Direnfeld                             Kirkland & Ellis LLP
 Orrick, Herrington & Sutcliffe LLP                601 Lexington Avenue
 1152 15th Street, NW                              New York, New York 10022
 Washington, DC 20005                              Telephone:      (212) 446-4800
 202-339-8400                                      Facsimile:      (212) 446-4900
                                                   atif.khawaja@kirkland.com
 Counsel for Plaintiff
                                                   Counsel for Defendants
